        Case 1:19-cr-00868-PGG Document 86 Filed 05/07/21 Page 1 of 1




                              PARKER AND CARMODY, LLP
                                      ATTORNEYS AT LAW
                                      30 EAST 33RD STREET
                                           6TH FLOOR
                                      NEW YORK, N.Y. 10016

  DANIEL S. PARKER                                                     TELEPHONE: (212) 239-9777
  MICHAEL CARMODY                                                      FACSIMILE: (212) 239-9175
  CHRISTINA S. COOPER                                                  DanielParker @ aol.com


                                                         May 7, 2021
  By ECF
  Hon. Paul G. Gardephe
  United States District Judge
  Southern District of New York
  500 Pearl Street
  New York, NY 10007

                        Re: United States v. Francisco Jose Maria et al.
                                        19 Cr 868 (PGG)

  Dear Judge Gardephe:

           I write requesting that the Court permit me and Mr. Maria to appear remotely at
  the conference scheduled for Monday, May 10, 2021. The Government does not object
  to this application.

          I was unaware that the Court intended to hold this conference in person and I am
  out of town. I have conferred with Mr. Maria and he consents to waive his physical
  presence and to appear remotely. Attached is a consent form which I reviewed with Mr.
  Maria with the assistance of a Spanish intepreter.

          As to status of this case, the parties have agreed in principle to the terms of a Plea
  Agreement and as soon as the finalized agreement is forwarded to me, I will have it
  translated for the defendant. We intend to request a date so that Mr. Maria can enter a
  guilty plea within the next 30 days.

          If the foregoing meets with Your Honor’s approval, then I respectfully request
  that the Court grant this request and “So Order” this letter.

          Thank you for your consideration in this matter.

                                                         Respectfully submitted,


                                                         Daniel S. Parker
  Cc: All parties by ECF




Dated: May 7, 2021
